Citation Nr: 0111337	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  95-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 31, 
1985, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Reno, Nevada.

The RO, in a rating decision dated in October 1987, 
established service connection and assigned a 30 percent 
rating for PTSD, effective January 31, 1985.  The veteran did 
not timely appeal that determination but thereafter claimed 
entitlement to an earlier effective date for the service 
connection grant.  In a rating decision dated in December 
1994, the RO denied an earlier effective date for the grant 
of service connection for PTSD.  The veteran appealed that 
determination and, in a decision dated in December 1997, the 
Board denied the claim.  The veteran appealed that portion of 
the Board's December 1997 decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In August 2000 the Court 
granted a joint motion to remand, and the claim is again 
before the Board.


FINDINGS OF FACT

1.  In a rating decision dated in July 1982, the RO denied 
service connection for PTSD and notified the veteran of the 
determination.  He filed a timely notice of disagreement but 
did not file a timely substantive appeal after the RO issued 
a statement of the case.

2.  In a telephone conversation on August 9, 1984, the 
veteran reportedly indicated that he was appealing a 
previously submitted PTSD claim.

3.  On January 31, 1985, the RO received a statement in which 
the veteran requested benefits based on PTSD.  

4.  The first competent evidence of PTSD occurred on July 29, 
1986, when the veteran was initially diagnosed as having that 
disorder.

5.  The RO established service connection for PTSD effective 
January 31, 1985.


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 1985 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001);  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The provisions of 38 C.F.R. § 3.304(f) laying out 
requirements for the grant of service connection for PTSD 
were not adopted until after the RO's October 1987 rating 
decision granting service connection for that disorder.  58 
Fed. Reg. 29110 (1993); see Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

Finality

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005); 
38 C.F.R. § 20.1103 (2000) (formerly 19.192).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 
(2000) of this part.  38 C.F.R. § 3.104(a) (2000).  The Court 
has provided that if a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

An informal claim must identify the benefit sought.  See 
Kessel v. West, 13 Vet. App. 9 (1999).  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

38 C.F.R. § 3.1(p) (2000) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit (emphasis added).  See also Rodriguez v. West, 
189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).  

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.160(e) (2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

Factual Background

The veteran had active service from September 1967 to 
December 1970, to include over one years' service in the 
Republic of Vietnam.

In December 1970 he submitted a claim for VA compensation 
benefits based on back problems, without mention of 
psychiatric problems.  Documentation in the claims file up to 
April 1982 pertains to service connection for the veteran's 
back disability and/or education benefits.

On May 10, 1982, the RO received VA Form 21-4138, on which 
the veteran expressed a desire to claim benefits for PTSD 
related to his Vietnam experiences, and identified medical 
evidence relevant thereto.  Later in May the RO responded, 
requesting the veteran to complete a PTSD questionnaire.  The 
RO also obtained identified VA treatment records pertinent to 
the veteran's back.  

In a rating decision dated in July 1982, the RO denied 
service connection for PTSD, noting the record failed to show 
a diagnosis of PTSD or that the veteran served in combat or 
experienced a stressor.  The RO considered the available 
evidence consisting, in pertinent part, of service medical 
records; the veteran's Department of Defense Form 214; and VA 
outpatient and examination records.  The RO notified the 
veteran of the denial by letter dated in August 1982, 
advising him of his appellate rights.  The veteran disagreed 
with that determination and, in April 1983, the RO issued a 
statement of the case pertinent to the issue of entitlement 
to service connection for PTSD.  The veteran did not submit a 
timely substantive appeal.

In April 1983, the RO received additional VA outpatient 
records, to include records of psychologic evaluation noting 
the veteran to be anxious, and including diagnosis of an 
anxiety disorder.  Records dated in April 1982 note a suicide 
attempt and a hospital summary from that time period contains 
diagnosis of major depressive disorder and a dependent 
personality disorder.  Clinical notes from April 1982 note 
the veteran's long history, from childhood, of 
disappointments and losses, and a 
10-year history of marital difficulties, with a divorce, and 
holding multiple jobs and/or being unemployed.  Other records 
indicate a diagnosis of dysthymic disorder with stressors to 
include the illness of a spouse, unemployment and financial 
difficulties.  In May 1982 the veteran reported not bothering 
to remember names since Vietnam to avoid getting close and 
experiencing a loss.  Records dated in July 1982 note the 
veteran to be unemployed and under considerable financial 
pressure, and also note the veteran's problems with alcohol.  
Records show no diagnosis of PTSD.

In a letter dated in October 1983, the RO advised the veteran 
that review of the record did not warrant a change in the 
prior decision.

The claims file contains a Report of Contact form, dated 
August 9, 1984, in which the veteran stated he was 
"appealing a delayed stress application that he'd put in and 
also has a lawsuit filed against the Veterans Administration 
as he indicates something to the affect that he saw a social 
worker in the 70's and they didn't refer him on for 
psychiatric assistance and he felt that he should have."  
That conversation appears to otherwise have pertained to 
vocational rehabilitation.

On January 31, 1985, the RO received a statement in which the 
veteran requested benefits based on PTSD.  He neither 
submitted nor identified evidence at that time.  The RO 
notified the veteran that such benefit had been denied in 
August 1982, and that as he had not perfected an appeal the 
decision became final.  The RO advised the veteran that new 
and material evidence was required to warrant reopening the 
claim. 

In January 1986, the RO received additional VA outpatient 
records.  A November 1984 record includes a diagnosis of a 
history of adjustment disorder with mixed disturbance of 
emotions and conduct, and, passive-aggressive personality 
disorder.  Records in December 1984 note psychotherapy.  He 
was noted to have been seen in September 1984 with a 
diagnosis of "rule out PTSD."  He gave an account of in-
service stressors.  Records in July 1985 document the 
veteran's account of having killed people in service and 
having seen others killed.  Records dated in November 1985 
indicate the veteran's participation in a Vietnam group.  
Records dated in December 1985 include note of the veteran's 
reported combat stressors.

A report of private evaluation dated July 29, 1986 includes a 
diagnosis of PTSD, which the psychiatrist related to 
stressful events in Vietnam.  In June 1987, the U.S. Army & 
Joint Services Environmental Support Group (ESG), since 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records, confirmed the occurrence of in-service 
stressors as reported by the veteran.

In a rating decision dated in October 1987, the RO 
established service connection and assigned a 30 percent 
evaluation, effective January 31, 1985.



Analysis

In reaching its decision the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  There is no 
indication of outstanding records, and, the veteran has been 
afforded opportunity to submit argument in support of his 
claim and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that remand would only serve to further delay resolution 
of the veteran's claim.

The Board begins by noting that the veteran did not timely 
perfect an appeal to the RO's July 1982 denial of his claim 
of entitlement to service connection for PTSD.  See 38 C.F.R. 
§§ 20.200, 20.302.  Moreover, the Board, in its December 1997 
decision, found no CUE in the July 1982 RO decision.  See 
38 C.F.R. § 3.105.  The veteran did not appeal that 
determination to the Court.  Thus, the July 1982 RO decision 
is final and the effective date of service connection for 
PTSD can in no case be prior to July 1982.  38 C.F.R. 
§§ 3.156(a), 3.400, 20.1103.

As the joint motion pointed out, the Board found in its 
previous decision that the August 1984 report of contact was 
an informal claim to reopen his application for service 
connection for PTSD.  A subsequent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) casts some doubt on this conclusion.  Rodriguez v. 
West, 189 F. 3d 1351 (Fed. Cir. 1999).  In Rodriguez, the 
Federal Circuit pointed to the explicit language of 
applicable regulations and held that in order to be a valid 
informal claim for benefits, the communication requesting 
such benefits must be in writing.  Rodriguez v. West, at 
1354; see 38 C.F.R. § 3.1(p) (2000).  

In interpreting a similar requirement that a notice of 
disagreement be in writing the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that oral testimony when reduced to writing 
in the form of a hearing transcript satisfied the requirement 
for the notice to be in writing.  Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993).

A report of contact lacks the formality and requisite 
accuracy of a hearing transcript, and it is unclear whether a 
VA employee's paraphrase of what he or she was told by a 
veteran can satisfy the need for a claim to be in writing.  
Regardless of whether the August 1984 communication is 
accepted as a valid informal claim, the Board does not find a 
basis for granting an effective date earlier than January 31, 
1985.

Because service connection was granted for PTSD on the basis 
of new and material evidence received after a prior final 
denial, the effective date would be the latter of the date of 
the reopened claim or the date entitlement arose. 38 C.F.R. § 
3.400(q)(1)(ii), (r).  Even assuming that the August 1984 
report of contact constituted a valid informal claim, 
entitlement did not arise until there was competent evidence 
that the veteran actually had the claimed disability.  The 
earliest competent evidence of PTSD occurred on July 29, 
1986, when the veteran received the initial diagnosis of PTSD 
(in this regard the Board notes that the September 1984 
notation of "rule out" PTSD was inconclusive as to whether 
the veteran met the criteria for a diagnosis of that 
disorder).  

The joint motion points out that the RO selected an effective 
date of January 31, 1985 for the grant of service connection 
for PTSD.  This is neither the date of claim, as found in the 
Board's previous decision, nor is it the date entitlement 
arose.  

Although the Board's analysis may have lead it to select an 
effective date later than that chosen by the RO, the issue 
before the Board is whether there is a basis for choosing an 
effective date earlier than that chosen by the RO.  Since the 
date entitlement arose is later than the effective date 
chosen by the RO, and the effective date must be the latter 
of the date or claim or the date entitlement arose; the Board 
does not find a basis for granting an effective date prior to 
the date chosen by the RO.



ORDER

An effective date earlier than January 31, 1985, for the 
grant of service connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

